Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Tat et al. (US 2013/0109436 A1) discloses a wireless device comprises a plurality of modems, wherein the modems are connected to plurality of SIMs via a multi-way multiplexer.

Kim (US 2012/0064945 A1) discloses a mobile terminal with a plurality of SIM card slots (SIM card interface), wherein a plurality of the SIM cards or at least another identity module may be connected to the mobile terminal 100 through an interface unit.

Senthilnathan et al. (US 7,706,362 B1) discloses a Multi-Link Point-to-Point (MLPPP) connects aggregate bandwidth of multiple tunnel connections to provide a single higher bandwidth communication link.

Sakr et al. (US 2014/0075057 A1) discloses a multi-modem device comprises multiple modems and corresponding SIM cardholders, wherein SIM cards can be inserted for use with modems associated with wireless carriers using standards such as GSM. Sakr discloses the modems can be operated simultaneously in parallel with their throughput and communication links aggregated such that the total bandwidth of all of the modems is available for data communication.

Prior arts of record disclose connecting multiple SIMs to multiple modems and aggregating connections to increase total bandwidth.

Regarding claims 1 and 12, prior arts of record fail to disclose “the wireless communication device establishes a plurality of tunnels through a plurality of wireless connections; the first wireless connection, the second wireless connection, and the third wireless connection are in the plurality of wireless connections; the plurality of tunnels are established with a remote network device; and the plurality of tunnels are aggregated to form one aggregated tunnel”, as recited in claim 1, and similarly recited in claim 12, in combination with other claimed limitations.

Regarding claim 10, prior arts of record fail to disclose “(f) establishing a plurality of tunnels through the second wireless connection and the third wireless connection; and (g) aggregating the plurality of tunnels; wherein: each of the first RF unit and the third RF unit is connected to the SIM card interface through the selector; and the second SIM card is a remote SIM card housed in a remote server”, in combination with other claimed limitations.

Dependent claims 2-9, 11 and 13-20 are allowable based on their dependency on independent claims 1, 10 and 12, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/Primary Examiner, Art Unit 2645